Case: 13-30761      Document: 00512634138         Page: 1    Date Filed: 05/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-30761                                  FILED
                                  Summary Calendar                            May 19, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
TRUDY A. BOVIE-CLARK,

                                                 Plaintiff—Appellant

v.

SENTRY SELECT INSURANCE COMPANY; THEODORE SADOWSKI,
doing business as Sadowski Trucking Company; LANCE R. THOMAS,

                                                 Defendants—Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-336


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Appellant Trudy A. Bovie-Clark (“Clark”) sued Appellees Sentry Select
Insurance Company, Theodore Sadowski, and Lance R. Thomas (“Thomas”),
alleging that Thomas was at fault for a vehicular collision in which Clark
sustained personal injuries. The collision occurred when Clark attempted to
make a right turn at the intersection of South Claiborne Avenue and Poydras
Street in New Orleans while Thomas, who was operating a commercial tractor-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30761     Document: 00512634138     Page: 2   Date Filed: 05/19/2014



                                  No. 13-30761
trailer, was making the same turn. The jury found that Thomas was not at
fault for the accident. Clark filed motions for a new trial, for judgment as a
matter of law, and to alter or amend the judgment. The district court denied
those motions, and we AFFIRM.
      We review de novo the denial of a motion for judgment as a matter of
law, applying the same standard that the district court uses in considering the
motion at trial. Stokes v. Emerson Elec. Co., 217 F.3d 353, 356 (5th Cir. 2000).
Under Federal Rule of Civil Procedure 50(a)(1)(A), a district court must deny
the motion unless the opposing party “has been fully heard on an issue . . . and
a reasonable jury would not have a legally sufficient evidentiary basis to find
for the party on that issue[.]” See Ellis v. Weasler Eng’g, Inc., 258 F.3d 326,
337 (5th Cir. 2001). We review the denial of a motion for a new trial for abuse
of discretion, reversing the district court only if there is “an absolute absence
of evidence to support the jury’s verdict.” Duff v. Werner Enters., Inc., 489 F.3d
727, 729 (5th Cir. 2007) (internal quotation marks omitted). Similarly, we
review the denial of a Rule 59(e) motion to amend or alter judgment for abuse
of discretion. Midland W. Corp. v. F.D.I.C., 911 F.2d 1141, 1145 (5th Cir.
1990). “Under this standard, the district court’s decision and decision-making
process need only be reasonable.” Id.
      Clark contends that there are two reasons why we should reverse the
district court’s orders and the jury’s verdict should be vacated. First, Clark
asserts that the jury improperly relied on evidence of faded lane dividers on
South Claiborne when the district court’s jury instructions did not address
faded street markings or their legal effect on Thomas’s potential negligence.
The district court properly instructed the jury, and reiterated in its response
to the jury note, that it could consider the testimony of all witnesses, weigh
such testimony, and draw reasonable inferences from testimony and exhibits
in light of the jury members’ common experiences.             Evidence at trial
                                        2
     Case: 13-30761      Document: 00512634138         Page: 3    Date Filed: 05/19/2014



                                      No. 13-30761
demonstrated that the lanes on South Claiborne near the accident site were
faded and not clearly marked. In reaching its verdict, the jury very well may
have considered the condition of the street lane dividers, and it would have
been in the jury’s province to do so. “Viewing all of the evidence and drawing
all reasonable inferences in the light most favorable to the verdict,” there was
sufficient evidence to support the jury’s verdict, even without consideration of
the faded lane markers. Vadie v. Miss. State Univ., 218 F.3d 365, 372 (5th Cir.
2000). Therefore, the district court did not err in denying Clark’s motions on
this ground.
       Second, Clark argues that because Thomas maneuvered the turn onto
South Claiborne in a manner that violated La. Rev. Stat. §§ 32:101(a)(1) and
32:104(a) he shares at least some of the fault for the accident, and the jury’s
verdict to the contrary is neither supported by the evidence nor consistent with
the law and facts presented at trial.            This argument is based on Clark’s
presumption that Thomas did in fact violate Sections 32:101 and 32:104. 1
Whether Thomas violated these statutes was a question for the jury to decide,
and the evidence presented at trial could have supported either party’s version
of events. This issue ultimately turned on the witnesses’ credibility, and as
noted by the district court, the jury clearly found Thomas’s version of events
more credible.      Because mere dissatisfaction with the jury’s weighing of
evidence or determination of witness credibility is not a valid ground on which
to grant judgment as a matter of law, a new trial, or alteration of the judgment,
the district court did not err or abuse its discretion in denying Clark’s motions.
       For the reasons stated here and by the district court, the judgment of the
district court is AFFIRMED.


       1 Under Louisiana law, a driver turning right at an intersection must do so as “close
as practicable to the right-hand curb” and with “reasonable safety.” La. Rev. Stat. Ann. §§
32:101(A)(1), 32:104(A).
                                             3